A rehearing was granted on the petition of the defendants for the purpose of determining two questions only, namely: whether or not the defendant, the First National Bank of Mott, is entitled to have personal judgments entered against the plaintiff; and whether or not the defendants should recover costs on this appeal.
We have examined the issues as contained in the pleadings and have determined that the question as to the personal liability of the plaintiffs is not within the issues and therefore is not a matter to be determined in this action. This was the theory of the trial court, and in this we concur.
With reference to costs, the defendant bank has succeeded by virtue of the appeal in securing a substantial modification of the original judgment, and we have determined that said defendant is entitled to the statutory costs on this appeal. It is so ordered.
BURR, Ch. J., and CHRISTIANSON, NUESSLE, and BURKE, JJ., concur. *Page 593